 In the Matter of JOHN H. MACLIN PEANUT COMPANY, INCORPORATED,EMPLOYERandUNITED STONE AND ALLIED PRODUCTS WORKERS OFAMERICA, CIO, PETITIONERCaseNo. 10-RC-137SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONNovember22, 1948On September 22, 1948, pursuantto theDecision and Direction ofElection,issuedby theBoard*on July 12, 1948, and amended on July20 and again on September7, 1948,an election by secret ballot wasconducted in the above-entitled matter under the direction and super-visionof theRegional Director for the Tenth Region(Atlanta, Geor-gia).At theconclusion of the election the parties were furnishedwitha Tally of Ballots which shows that approximately 59 eligiblevoters cast ballots,of which8 were for the Petitioner,1 against thePetitioner,and 50 were challenged.Inasmuch as the challenged ballots were sufficient in number to affectthe results of the election,the Regional Director conducted an investi-gation and, thereafter,on October13, 1948,issued and served uponthe parties a Report on Challenged Ballotsin whichhe recommendedthat the challengesto 40of the 50 challenged ballots be overruled onthe groundthat theyrepresentedthe votesof seasonal employees whoreturn to the Employer's plant from year to year,have an interest infuture conditions of employment,and are, therefore,entitled to avoice in the selection of the bargaining representative.Thereafter,on October 22, 1948,the Employer filed exceptions tothe Report on Challenged Ballots.It contends that 39 of the chal-lenged ballots which the Regional Director recommended be over-ruled should not be counted,as they represent ballots of employeesMembers Houston, Murdock,and Gray.80 N. L. R. B., No. 106.611817319-49-vol. 80-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho were not on its pay roll for the period which, under the Directionof Election, was controlling.We find merit 'in the Employer's con-tention.The Direction of Election, as finally amended, provided foran election among employees in the unit found appropriate "whowere employed during the pay-roll period immediately preceding thedate of the Election."Since the seasonal employees here involvedwere not rehired for the current season until after the election, theywere not on the pay roll for the period immediately preceding the dateof the election, and were not entitled to vote. For this reason, we shallsustain the Employer's exception.However, as the election was held at a time when the Employer hadnot commenced his operations for the current season and the em-ployees in the unit sought were therefore not afforded an opportunityto vote under the Direction of Election as issued, we shall set asidethe results of the election and direct that a second election be held at atime when it will more fully reflect the desires of the employees af-fected thereby.ORDERIT IS HERESY ORDERED that the election held on September 22, 1948,among the employees of John H. Maclin Peanut Company, Incor-porated, Albany, Georgia, be, and it hereby is, set aside.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with John H. Maclin Peanut Com-pany, Incorporated, Albany, Georgia, an election by secret ballot shallbe conducted as early as possible, and when, in the discretion of theRegional Director for the Tenth Region, the Employer's plant is infull operation, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in the Decisionof July 12, 1948,supra,who are employed during the pay-roll periodimmediately preceding the date of the election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented by UnitedStone and Allied Products Workers of America, CIO, for the purposesof collective bargaining.